DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 9-11, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on May 21, 2021, is hereby withdrawn and claims 9-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971).  See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Fuiyeong Kim on June 16, 2022.

The application has been amended as follows: 

1. (Currently Amended) A tool device comprising:
a deceleration unit that has a plurality of gears and is configured to increase a torque input from a motive force tool that is held by an operator;
a boring tip tool configured to rotate upon reception of a motive force from the deceleration unit;
a reaction bar configured to be fixed to the deceleration unit and allow the operator to stably receive a reaction force produced when the boring tip tool rotates; and
a socket to which a base end portion of the boring tip tool is attached and which is configured to rotate along with the boring tip tool upon reception of a rotational force from the deceleration unit,
wherein the socket includes an engagement section that is configured to engage with a rope to be wound around a workpiece to be bored by rotating the boring tip tool, and
the engagement section protrudes from, and is rotationally fixed to, an outer circumferential surface of the socket and has a shape of a ring[[,]] or a hook 

2. (Currently Amended) The tool device according to claim 1, wherein the reaction bar extends in a direction perpendicular to an axis of rotation of the boring tip tool.

4. (Currently Amended) The tool device according to claim 1, wherein
the tool device further comprises a stopper member with a plate shape that is configured to fix the base end portion of the boring tip tool to the socket, and
the stopper member engages with a groove formed in an outer surface of the boring tip tool and comes into contact with the socket to prevent the boring tip tool from disengaging from the socket.

5. (Currently Amended) The tool device according to claim 4, wherein the stopper member is rotatably 2Application No.: 16/603,902attached to the socket [[and]]such that the stopper member is capable of rotating relative to the socket boring tip tool and a position where the stopper member retracts from the groove of the boring tip tool.

6. (Cancelled)

8. (Currently Amended) The tool device according to claim 7, wherein the at least one second reaction bar is two boring tip tool.

10. (Currently Amended) The tool device according to claim 1, wherein
the reaction bar includes a first reaction bar configured to be fixed to the deceleration unit,
a second reaction bar rotatably linked to the first reaction bar, and
3Application No.: 16/603,902a spring mechanism that makes the first reaction bar and the second reaction bar  relative to one another via a pivot axis parallel to an axis of rotation of the boring tip tool


11. (Currently Amended) The tool device according to claim 7, wherein
the at least one second reaction bar includes a plurality of rod-shaped members adjustable at least one second reaction bar by loosening the fixing bolt


12. (Cancelled)

13. (Currently Amended) The tool device according to claim 1, wherein the boring tip tool has is used as an increment borer. 

15.-18. (Cancelled)

19. (Currently Amended) The tool device according to claim 1, further comprising
the motive force tool generating a torque, and 
an additional socket linking the motive force tool and one end portion of the deceleration unit,
 wherein the socket links the boring tip tool and another end portion of the deceleration unit, the reaction bar being fixed to the deceleration unit through the socket,
the motive force tool rotates the boring tip tool with the torque through each of the deceleration unit, the additional socket[[,]] and the 
the motive force tool, the additional socket, the deceleration unit, the socket, and the boring tip tool are arranged in an axis of rotation of the boring tip tool, and
the reaction bar extends in a direction perpendicular to the axis of rotation of the boring tip tool.

20. (Currently Amended) The tool device according to claim 19, wherein the boring tip tool includes a groove portion at the base end portion thereof, and
the socket includes boring tip tool to hold the boring tip tool within the socket.

21. (Currently Amended) The tool device according to claim 20, wherein the socket includes a first sub-socket, a second sub-socket[[,]] and a shaft member through which the first sub-socket, the second sub-socket[[,]] and the stopper member are fixed to each other, and
the stopper member includes an engagement surface corresponding boring tip tool, and the stopper member rotates around the shaft member to move between a fixation position where the engagement surface , within the groove portion, against the outer circumferential surface of [[to]]the boring tip tool to hold the boring tip tool in the engagement surface spaced apart from the boring tip tool to release the boring tip tool from the socket.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-13 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Hirao et al. (JP 2001-113470 A), does not disclose or provide reason to suggest a ring/hook, configured for engaging a rope, protruding from an outer circumferential surface of a rotating socket that drives the boring tool as it is generally not desirable for attachments like a rope to rotate (twist) with the rotation of the socket.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722